ORDER
Considering the Petition for Voluntary Permanent Resignation from the Practice of Law filed on March 1, 2004 by Michael M. Christovich, Louisiana Bar Roll number 4118, and the concurrence thereto filed by the Office of Disciplinary Counsel on the same date, and further considering that respondent has been advised of the court’s March 24, 2004 amendment to Rule 5.5(c) of the Rules of Professional Conduct, and that he has notified the court, through counsel, of his desire to maintain the foregoing petition,
IT IS ORDERED that the request of Michael M. Christovich for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
IT IS FURTHER ORDERED that Michael M. Christovich shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
TRAYLOR, J., dissents and would not allow permanent resignation but would permanently disbar.
/s/ Bernette J. Johhnson
Justice, Supreme Court of Louisiana